Right to foreclosure, while statutory, arises out of the contract between the parties. Under *Page 453 
such foreclosure, remedy for deficiency is on the law side of the court and, under the mentioned statute, involves an issue of fact as to the value of the property, and the right to trial by jury of such issue is of interest to both parties and the legislature cannot deprive either of the right.
The judgment is reversed and the case remanded with right to trial by jury.
BUTZEL, C.J., and NORTH, J., concurred with WIEST, J.